      Case 18-30103-jal                    Doc        Filed 01/07/21       Entered 01/07/21 16:18:07                Page 1 of 6

     Fill in this information to identify the case:

     Debtor 1 Patricia A. Neal

     Debtor 2
                     (Spouse, if filing)

     United States Bankruptcy Court for the: Western District of KY


     Case number    18-30103




 Official Form 410S1

 Notice of Mortgage Payment Change                                                                                         12/15

 If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security
 interest in the debtor's principal residence, you must use this form to give notice of any changes in the installment payment
 amount. File this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See
 Bankruptcy Rule 3002.1.

      Name of creditor: Community Loan Servicing, LLC                      Court claim no. (if known): 7



      Last 4 digits of any number you use to
      Identify the debtor’s account:                                       Date of payment change:
                                                                                                                     February 1, 2021
                                    9093                                   Must be at least 21 days after date
                                                                           of this notice



                                                                           New total payment:
                                                                           Principal, interest and escrow, if any         $660.33




Part 1:              Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?

              No

              Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
             Describe the basis for the change. If a statement is not attached, explain why:

                 Current escrow payment: $195.39                      New escrow payment: $207.28




          Official Form 410S1                                                                  Notice of Mortgage Payment Change
 Case 18-30103-jal                Doc       Filed 01/07/21           Entered 01/07/21 16:18:07                   Page 2 of 6
Patricia A. Neal                                             18-30103


 Part 2:          Mortgage Payment Adjustment



 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
      debtor's variable-rate account?

            No

            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
           is not attached, explain why:




              Current interest rate: ___%                      New interest rate: ___%

              Current principal and interest payment:      $___               New principal and interest payment: $___




 Part 3:
                  Other Payment Change


 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?

            No

            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
           agreement. (Court approval may be required before the payment change can take effect.)

               Reason for change: ______________________________________________

               Current mortgage payment: $                                      New mortgage payment: $




      Official Form 410S1                                                            Notice of Mortgage Payment Change
Case 18-30103-jal                   Doc          Filed 01/07/21     Entered 01/07/21 16:18:07           Page 3 of 6
    Patricia A. Neal                                          18-30103



Part 4:         Sign Here



The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
and telephone number.
Check the appropriate box.

        I am the creditor.

    I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of
my knowledge, information, and reasonable belief.




 /s/ Mia L Conner                                                            Date   1/7/2021
   Signature




Print:          Mia     L.     Conner                                                           Title   Attorney for Creditor
                First Name    Middle Name   Last Name



Company         Lerner, Sampson and Rothfuss, LPA


Address         120 East Fourth Street, 8th Floor
                Cincinnati OH 45202-4007



Contact phone (513) 241-3100, ext.3445            Email wkybk@lsrlaw.com




    Official Form 410S1                                                       Notice of Mortgage Payment Change
 Case 18-30103-jal       Doc    Filed 01/07/21      Entered 01/07/21 16:18:07     Page 4 of 6

                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Notice of Mortgage Payment
Change of the secured creditor Community Loan Servicing, LLC, was electronically transmitted
on January 7, 2021 via the Court’s CM/ECF system to the following who are listed on the Court’s
Electronic Mail Notice list:

Julie Ann O'Bryan, Esq., Attorney for Debtor
Suite 17
1717 Alliant Ave.
Louisville, KY 40299
julieannobryan@obryanlawoffices.com

William W. Lawrence, Trustee
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202
ECF@louchapter13.com

John L. Daugherty
Asst. U.S.Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

        The undersigned certifies that a copy of the foregoing Notice of Mortgage Payment Change
of the secured creditor Community Loan Servicing, LLC, was transmitted on January 7, 2021 via
regular U.S. mail, postage pre-paid:

Patricia A. Neal
104 Northwestern Parkway
Louisville, KY 40212



                                               _/s/ Mia L Conner__________________________
                                               Mia L. Conner, Attorney for Creditor
                                               Lerner, Sampson & Rothfuss
                                               Bar Registration No. 90625
                                               Attorneys for Creditor
                                               PO Box 5480
                                               Cincinnati, OH 45201-5480
                                               (513) 241-3100 ext. 3445
                                               (513) 354-6464 fax
                                               wkybk@lsrlaw.com




   Official Form 410S1                                        Notice of Mortgage Payment Change
Case 18-30103-jal                       Doc                       Filed 01/07/21ANTICIPATED
                                                                                    Entered    01/07/21 16:18:07 Page 5 of 6
                                                                                            ESCROW ACCOUNT DISBURSEMENTS
                                                                                                HAZARD INS                                           $339.00
                                                          P.O. Box 331409                       COUNTY TAX                                         $1,837.18
                                                          Miami FL 33233-1409                   Total                                              $2,176.18
                                                                                                                                   $2,176.18 / 12 months =
                                                                                                Escrow Payment Calculation                 $181.35
           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
           AND CHANGE OF PAYMENT NOTICE PREPARED FOR
           ACCOUNT NUMBER:
           ESCROW ANALYSIS DATE: 12/02/2020

    +
                                                                                                         NEW PAYMENT IS AS FOLLOWS:
    
                                                                                                         Principal and Interest                       $453.05
    Patricia Neal
                                                                                                         Required Escrow Payment                      $181.35
    C/O Julie Ann O'Bryan                                                                                Shortage/Surplus Spread                       $25.93
    #                                                                                                    Optional Coverages
                                                                    7097
    Suite #17                                                                                            Buydown or Assistance Payments
    1717 Alliant Avenue                                                                                  Other
    Louisville,  KY 40299
    
                                                                                                         Total Payment                                 $660.33
                                                                                                         New Payment Effective Date:                02/01/2021
                                                                                                         Current Payment Due Date:                  01/01/2021

           This statement provides a detailed summary of activity related to your escrow account. Community Loan Servicing maintains your
           escrow account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be
           disbursed from your account over the next twelve months are summarized above.

                                                            ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

           The following estimate of activity in your escrow account from 02/2021 through 01/2022 is provided for your information. All payments
           we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
           Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
           with the actual activity in your account at the end of the next escrow account computation year.

                PAYMENTS TO                                          PAYMENTS FROM                                                    ESCROW ACCOUNT
              ESCROW ACCOUNT           ------------------------     ESCROW ACCOUNT         ------------------------                       BALANCE
                                              MIP/PMI             FLOOD HAZ. INS. WIND INS.           TAXES           TAX DESC.     PROJECTED    REQUIRED
           MONTH
           STARTING BAL                                                                                                                  $46.631         $668.882
           FEB 21            $181.35                                           $28.25                                                   $199.73           $821.98
           MAR 21            $181.35                                           $28.25                                                   $352.83           $975.08
           APR 21            $181.35                                           $28.25                                                   $505.93         $1,128.18
           MAY 21            $181.35                                           $28.25                                                   $659.03         $1,281.28
           JUN 21            $181.35                                           $28.25                                                    $812.13        $1,434.38
           JUL 21            $181.35                                           $28.25                                                    $965.23        $1,587.48
           AUG 21            $181.35                                           $28.25                                                  $1,118.33        $1,740.58
           SEP 21            $181.35                                           $28.25                                                  $1,271.43        $1,893.68
           OCT 21            $181.35                                           $28.25                                                  $1,424.53        $2,046.78
           NOV 21            $181.35                                                                    $1,837.18 COUNTY TAX            $231.30-          $390.95
           NOV 21                                                              $28.25                                                   $259.55-*         $362.70 LP
           DEC 21            $181.35                                           $28.25                                                   $106.45-          $515.80
           JAN 22            $181.35                                           $28.25                                                     $46.65          $668.90
           Total                                                              $339.00                   $1,837.18

           (1) Your current escrow balance is negative $64.01. To project the next year’s tax and insurance payment we added $195.39 for
           payments not yet made and subtracted $84.75 for disbursement not yet made. This brings your projected starting balance to $46.63
           (see breakdown on next page).

           (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $362.70 (cushion) which is 1/6 of the
           anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
           permitted (excluding MIP/PMI).

           (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $259.55. Your bankruptcy escrow
           claim amount of $0.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
           escrow claim amount and cushion is $622.25. This results in a shortage once all the payments not yet made for the tax and insurance
           portion are received.

           (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
           balance of $668.88 to arrive at the lowest (LP) required escrow balance.

           This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
           date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
           (and insurance if applicable) that will come due after your current bankruptcy filing date.

           IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
           ATTORNEY.




                                                                                             ESCROW SHORTAGE REMITTANCE FORM

                                                              Name: Patricia Neal
                                                              Account Number:                                         Escrow Shortage Amount: $622.25

                                                              Your escrow shortage has been spread over a 24 month period, which may result in an increase
                                                              in your payment. If you choose to pay your Escrow Shortage Amount in a lump sum, please
                                                              include your account number on your check, and mail this coupon with your remittance to:


                                                                    COMMUNITY LOAN SERVICING, LLC                             Amount Enclosed: $______________
                                                                    P.O. BOX 740410
                                                                    Cincinnati, OH 45274-0410




                                                              Your new payment will then be: $634.40.
Case 18-30103-jal ANNUAL
                    DocESCROW
                            Filed  01/07/21
                              ACCOUNT              Entered
                                      DISCLOSURE STATEMENT     01/07/21
                                                           - ACCOUNT HISTORY16:18:07                                                                     Page 6 of 6
         Account Number:                                                             Name: Patricia Neal
         This is a statement of actual activity in your escrow account from 02/2020 through 01/2021. Last year's projections are next to
         the actual activity. Your mortgage payment for the past year was $648.44 of which $453.05 was for principal and interest and
         $195.39 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the
         amount. An 'E' indicates a projected disbursement or payment.
         Your anticipated low point may or may not have been reached based on one or more of the following factors:
                        PAYMENT(S)                                       TAXES                                        INSURANCE
         • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
           less than OR greater than expected         changed                                        •   Coverage changed
         • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
           earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later
         • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
           escrow                                     expected                                       •   Premium was not paid
         • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
           entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                      • New tax escrow requirement paid                  paid
                                                                                                     •   Force placed insurance premium paid
                   PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                    PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
         MONTH
         STARTING BAL                                                                                                      $644.90         $54.34
         FEB 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR                 $794.37        $249.73
         FEB 20                                                                 $23.98   *     HAZARD INS                 $794.37        $225.75
         MAR 20       $173.00           $0.00 *                 $23.53           $0.00   *    HAZARD INSUR                 $943.84        $225.75
         MAR 20                                                                 $21.66   *     HAZARD INS                  $943.84       $204.09
         APR 20       $173.00         $390.78 *                 $23.53           $0.00   *    HAZARD INSUR               $1,093.31       $594.87
         APR 20                                                                 $23.98   *     HAZARD INS                $1,093.31        $570.89
         MAY 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,242.78       $766.28
         MAY 20                                                                 $23.19   *     HAZARD INS                $1,242.78       $743.09
         JUN 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,392.25        $938.48
         JUN 20                                                                 $23.97   *     HAZARD INS                $1,392.25       $914.51
         JUL 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,541.72      $1,109.90
         JUL 20                                                                 $23.19   *     HAZARD INS                $1,541.72      $1,086.71
         AUG 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,691.19      $1,282.10
         AUG 20                                                                 $23.97   *     HAZARD INS                $1,691.19      $1,258.13
         SEP 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,840.66      $1,453.52
         SEP 20                                                                 $23.97   *     HAZARD INS                $1,840.66      $1,429.55
         OCT 20       $173.00         $195.39 *                 $23.53           $0.00   *    HAZARD INSUR               $1,990.13      $1,624.94
         OCT 20                                                                 $23.19   *     HAZARD INS                $1,990.13      $1,601.75
         NOV 20       $173.00         $195.39 *              $1,793.60       $1,837.18   *     COUNTY TAX                  $369.53         $40.04-
         NOV 20                                                 $23.53           $0.00   *    HAZARD INSUR                 $346.00         $40.04-
         NOV 20                                                                 $23.97   *     HAZARD INS                 $346.00          $64.01-
         DEC 20       $173.00           $0.00 *                 $23.53          $28.25   *E   HAZARD INSUR                 $495.47         $92.26-
         DEC 20                                                                 $28.25   *E   HAZARD INSUR                 $495.47       $120.51- L
         JAN 21       $173.00        $195.39 *E                 $23.53          $28.25   *E   HAZARD INSUR                 $644.94         $46.63
         Total      $2,076.00       $2,149.29                $2,075.96       $2,157.00
                                                                  * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                             'E' = projected disbursement or payment
                                                                                                                          ‘L’ = Lowest Escrow Balance
         Starting Projected Escrow Balance:
         Current Escrow Balance                       $64.01-
         Payments Not Yet Made                       $195.39
         Disbursements Not Yet Made                   $84.75
         Projected Escrow Balance                     $46.63

         At the time of your escrow account review, your expected lowest balance was $346.00 (cushion) or 1/6 of the anticipated
         escrow payment. Your actual lowest escrow balance was negative $120.51, as shown in the above "Account History".

         Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
         obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
         pay the mortgage debt.

         Community Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will
         be used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
         under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy law and/or informational purposes
         only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
         this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
         that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
         still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
         attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
         Community Loan Servicing, LLC., NMLS no. 2469.

         Should you require additional information, please call Customer Service: 1-800-457-5105
         Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
         www.communityloanservicing.com

         The following mailing address must be used for all Error Notices & Information Requests: Community Loan Servicing,
         LLC, Customer Support, 4425 Ponce De Leon Boulevard, 5th Floor, Coral Gables, FL 33146.
